UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4852


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO DEVON MITCHELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-cr-00113-F-1)


Submitted:   August 7, 2014                 Decided:   August 13, 2014


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
First   Assistant  Federal   Public   Defender,  Raleigh,   North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonio Devon Mitchell appeals the twenty-four month

statutory maximum sentence imposed by the district court upon

revocation    of     his    term   of      supervised     release.    On   appeal,

Mitchell contends that the district court’s sentence was plainly

unreasonable.      Finding no error, we affirm.

           The district court has broad discretion to impose a

sentence     after    revoking        a     defendant’s     supervised     release.

United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                    Thus,

we assume “a deferential appellate posture concerning issues of

fact and the exercise of [that] discretion.”                    United States v.

Crudup, 461 F.3d 433, 439 (4th Cir. 2006) (internal quotation

marks omitted).

           We      must      “first       decide     whether   the   sentence    is

unreasonable.”       Id. at 438.           In doing so, “we follow generally

the   procedural      and     substantive          considerations”   employed   in

reviewing original sentences.                Id.     A sentence is procedurally

reasonable if the district court has considered the advisory

policy statements contained in Chapter 7 of the U.S. Sentencing

Guidelines Manual and the applicable 18 U.S.C. § 3553(a) (2012)

factors, id. at 439, and has provided some explanation for the

sentence chosen.           United States v. Thompson, 595 F.3d 544, 547

(4th Cir. 2010).           A sentence is substantively reasonable if the

court states a proper basis for concluding that the defendant

                                            2
should       receive       the     sentence      imposed,      up     to    the   statutory

maximum.       Crudup, 461 F.3d at 440.                Only if we find a sentence

to     be    procedurally          or       substantively      unreasonable        will     we

consider whether the sentence is “plainly” unreasonable.                                Id. at

439.

              Applying           our    deferential       standard         of   review,     we

conclude      that     Mitchell’s           sentence   was   not    unreasonable,         much

less plainly so.             The district court has “broad discretion to

. . .       impose     a    term       of    imprisonment      up     to    the   statutory

maximum.”       Crudup, 461 F.3d at 439 (internal quotation marks

omitted).       Given the facts of this case, we conclude that the

district court did not abuse its broad discretion in imposing

the statutory maximum of twenty-four months’ imprisonment upon

revocation of Mitchell’s term of supervised release.

              Accordingly, we affirm the district court’s judgment.

We   dispense        with    oral       argument    because     the    facts      and    legal

contentions      are       adequately         presented   in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                                3